Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaso, J.), rendered February 6, 1986, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record amply supports the determinations that the photo and lineup identification procedures were not unduly suggestive (see, Neil v Biggers, 409 US 188; People v Malloy, 55 NY2d 296, cert denied 459 US 847). In any event, there was an independent basis for the identifications (see, People v Malloy, supra).
The court did not abuse its discretion in imposing a mandatory surcharge upon the defendant in accordance with Penal Law § 60.35, as there is no showing that the payment of the surcharge would work an unreasonable hardship upon him (see, CPL 420.35). If at the end of his imprisonment, the defendant finds himself unable to pay the surcharge, he may then move for a waiver (see, CPL 420.35; People v Perrine, 111 AD2d 193; People v West, 124 Misc 2d 622). Mangano, J. P., Rubin, Kooper and Sullivan, JJ., concur.